Name: Council Regulation (EC) No 751/95 of 31 March 1995 amending Regulation (EC) No 3365/94 allocating, for 1995, certain catch quotas between Member States for vessels fishing in Faroese waters
 Type: Regulation
 Subject Matter: fisheries;  Europe;  economic geography
 Date Published: nan

 i . 4. 95 IEN Official Journal of the European Communities No L 74/25 COUNCIL REGULATION (EC) No 751/95 of 31 March 1995 amending Regulation (EC) No 3365/94 allocating, for 1995, certain catch quotas between Member States (or vessels fishing in Faroese waters THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture ('), and in particular Article 8 (4) thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EC) No 3365/94 (2) allo ­ cates, for 1995, certain catch quotas between Member States for vessels fishing in Faroese waters ; Whereas a catch quota of 6 170 tonnes of mackerel was allocated to the Community in ICES division Vb for 1995 ; whereas this quota has to be reduced in order to reflect the reduction in the mackerel TAC for that area ; Whereas, in accordance with the procedure provided for in Article 2 of the Agreement on Fisheries between the European Economic Community, of the one part, and the Government of Denmark and the Home Rule Govern ­ ment of the Faroe Islands, of the other part (3), the Parties have had further consultations on their reciprocal fishing rights for 1995 ; Whereas these consultations have been concluded and, as a result, the abovementioned catch quota allocated to the Community has been reduced ; Whereas, to ensure efficient management of the catch possibilities available, they should be allocated among Member States as quotas in accordance with Article 8 of Regulation (EEC) No 3760/92, HAS ADOPTED THIS REGULATION : Article 1 In Annex I to Regulation (EC) No 3365/94, the figures relating to mackerel in ICES division Vb are hereby replaced by those set out in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 April 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 March 1995. For the Council The President F. BAYROU (') OJ No L 389 , 31 . 12. 1992, p. 1 . I2) OJ No L 363, 31 . 12 . 1994, p. 58 . (J) OJ No L 226, 29. 8 . 1980, p. 12. No L 74/26 I EN I Official Journal of the European Communities 1 . 4. 95 ANNEX Allocation of Community catch quotas in Faroese waters for 1995 , as referred to in Article 1 (in tonnes, fresh round weight) Species ICES division Community catch quotas Quota allocated to Member States Mackerel Vb 4910 Denmark 4 910